[Cite as State v. Dowdell, 2022-Ohio-2956.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                 Plaintiff-Appellant,               :
                                                             No. 111026
                 v.                                 :

JAMES DOWDELL, III,                                 :

                 Defendant-Appellee.                :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: REVERSED AND REMANDED
                 RELEASED AND JOURNALIZED: August 25, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-21-659386-B


                                              Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Daniel T. Van, Assistant Prosecuting
                 Attorney, for appellant.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 John T. Martin, Assistant Public Defender, for appellee.

EMANUELLA D. GROVES, J.:

                 Appellant, the state of Ohio (the “state”), appeals the trial court’s

decision not to impose an indefinite sentence upon defendant-appellee, James

Dowdell, III (“Dowdell”). For the reasons set forth below, we reverse Dowdell’s
sentence and remand to the trial court for resentencing in accordance with the

Reagan Tokes Law.

                         Procedural and Factual History

               In May 2021, a grand jury returned a multicount indictment against

Dowdell, which included two counts of first-degree felony drug trafficking, two

counts of first-degree felony drug possession, and one count of fifth-degree felony

drug possession. The grand jury also indicted Dowdell on one count each of

possession of criminal tools, having weapons while under disability, and

endangering children. All the first-degree felonies and the fifth-degree felony were

accompanied by one-year firearm specification, major drug offender specification,

forfeiture of a gun in a drug case, forfeiture of a scale in a drug case, forfeiture of

money in a drug case, and forfeiture of a cell phone in a drug case, as well as a

juvenile specification for allegedly committing the offenses within 100 feet of a

juvenile.

               On October 14, 2021, pursuant to a negotiated plea agreement, Dowdell

pled guilty to one count of first-degree felony drug trafficking, as amended in Count

3 to delete the major drug offender and juvenile specifications, but with the

remaining specifications in place.1 In addition, the state recommended that the trial

court impose an agreed six-year prison sentence.




      1   The remaining counts and specifications were dismissed.
             Relevant to this appeal, prior to accepting Dowdell’s plea, the trial court

stated:

      [D]o you understand that the offense to which you will be pleading is a
      felony of the first degree that carries with it - - and this Court, by the
      way, would note that on a prior occasion, * * * this Court has found the
      provision, the minimum indefinite provisions of Senate Bill 201,
      Reagan Tokes Law, to be unconstitutional. So, the sentence that I could
      impose would be three, four, five, six, seven, eight, nine, ten or eleven
      years for the underlying felony of the first degree.

             After accepting Dowdell’s guilty plea, the trial court immediately

proceeded to sentencing and imposed a prison sentence of six years. The sentence

included the mandatory one-year firearm specification that was required to be

served prior to and consecutive to the five years on the base charge of drug

trafficking. The trial court’s journal entry indicated that it had determined that the

minimum indefinite terms of S.B. 201 was unconstitutional.

             The state now appeals the trial court’s sentence and assigns the

following sole error for review:

                              Assignment of Error

      The trial court erred when it found S.B. 201 to be unconstitutional and
      did not impose an indefinite sentence pursuant to S.B. 201.

                                   Law and Analysis

             In the sole assignment of error, the state argues that the trial court

erred when it found the Reagan Tokes Law to be unconstitutional and declined to

impose an indefinite sentence on Dowdell pursuant to the law. We agree.

             As an initial matter, it is well settled that the Ohio Revised Code

provides the state the right to appeal a sentence if it is contrary to law. R.C.
2953.08(B)(2). A sentence that fails to impose a mandatory provision is contrary to

law. See State v. Underwood, 124 Ohio St.3d 365, 2010-Ohio-1, 922 N.E.2d 923, ¶

21.

             Dowdell claims the state waived a challenge to his sentence by not

expressively lodging an objection. However, a sentence imposed contrary to law

constitutes a plain error and we may review it for plain error. State v. Whittenburg,

8th Dist. Cuyahoga No. 109700, 2022-Ohio-803, ¶ 6, citing State v. Walters, 4th

Dist. Adams No. 15CA1009, 2016-Ohio-5783, ¶ 2 (although appellant did not object

to the imposition of the sentence at the sentencing hearing, the sentence imposed

by the trial court was not authorized by law and contrary to law, and therefore

constituted plain error); State v. Ayers, 10th Dist. Franklin No. 13AP-371, 2014-

Ohio-276, ¶ 15 (where the trial court failed to make the requisite findings required

by R.C. 2929.14(C)(4) before imposing consecutive sentences, appellant’s sentence

was contrary to law and constituted plain error).

              Recently, the constitutionality of the Reagan Tokes Law was decided

in this court’s en banc opinion in State v. Delvallie, 8th Dist. Cuyahoga No. 109315,

2022-Ohio-470. There, this court found “that the Reagan Tokes Law, as defined

under R.C. 2901.011, is not unconstitutional.” Id. at ¶ 17. In accordance with this

court’s decision in Delvallie, we find the trial court was required to impose an

indefinite sentence pursuant to S.B. 201. The trial court declining to do so rendered

Dowdell’s sentence contrary to law.

              Accordingly, we sustain the state’s the sole assignment of error.
              The trial court’s judgment is reversed, and the matter is remanded for

resentencing in accordance with the provisions of the Reagan Tokes Law.

      It is ordered that appellant recover from appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

          A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.


_____________________________
EMANUELLA D. GROVES, JUDGE

EILEEN A. GALLAGHER, J., CONCURS;
SEAN C. GALLAGHER, A.J., DISSENTS (WITH SEPARATE OPINION)


N.B. Judge Emanuella D. Groves concurred with the opinions of Judge Lisa B.
Forbes (dissenting) and Judge Anita Laster Mays (concurring in part and
dissenting in part) in Delvallie and would have found the Reagan Tokes Law
unconstitutional.

SEAN C. GALLAGHER, A.J., DISSENTING:

              I respectfully dissent from the majority opinion. Although I certainly

understand the majority’s decision and the application of State v. Delvallie, 2022-

Ohio-470, 185 N.E.3d 536 (8th Dist.), to the issues raised, I simply do not agree with

sua sponte invoking the plain-error rule to overturn the jointly recommended

definite sentence that was imposed in this case. “[O]ur holdings should foster rather

than thwart judicial economy by providing incentives * * * for [parties] to raise all
errors in the trial court * * *.” State v. Perry, 101 Ohio St.3d 118, 2004-Ohio-297,

802 N.E.2d 643, ¶ 23.

               I find it rather disingenuous that the state’s brief does not even

mention that the sentence imposed in this case was a jointly recommended sentence

of six years under a plea agreement and that it forfeited the challenge being raised.

The state simply argues the sentence is contrary to law because it was not imposed

in accordance with the Reagan Tokes Law. Although this court may invoke the

plain-error standard to sua sponte consider an error affecting substantial rights, it

is not warranted in this case. “An appellate court has discretion to notice plain error

and therefore ‘is not required to correct it.’” State v. West, Slip Opinion No. 2022-

Ohio-1556, ¶ 22, quoting State v. Rogers, 143 Ohio St.3d 385, 2015-Ohio-2459, 38

N.E.3d 860, ¶ 23.

               The Supreme Court of Ohio has admonished appellate courts to

notice plain error with the utmost caution, under exceptional circumstances and

“only” when required to prevent a manifest miscarriage of justice. Rogers at ¶ 23,

quoting State v. Barnes, 94 Ohio St.3d 21, 27, 759 N.E.2d 1240 (2002); State v.

Long, 53 Ohio St.2d 91, 372 N.E.2d 804 (1978), paragraph three of the syllabus.

“The burden of demonstrating plain error is on the party asserting it.” State v.

Quarterman, 140 Ohio St.3d 464, 2014-Ohio-4034, 19 N.E.3d 900, ¶ 16, citing State

v. Payne, 114 Ohio St.3d 502, 2007-Ohio-4642, 873 N.E.2d 306, ¶ 17. Generally, a

forfeited challenge pertaining to the constitutionality of a statute “is subject to
review ‘where the rights and interests involved may warrant it.’” Id., quoting In re

M.D., 38 Ohio St.3d 149, 527 N.E.2d 286 (1988), syllabus. This is not such a case.

               The transcript of the plea hearing reflects the state placed the plea

agreement on the record and indicated Dowdell would be entering a plea of guilty to

the offense of trafficking, a felony of the first degree, with a one-year firearm

specification and forfeiture specifications, there was “an agreed six-year prison

sentence to be recommended to [the] court,” and an additional specification along

with the remaining counts would be nolled. The assistant prosecutor and defense

counsel confirmed it was an agreed prison term. When explaining the sentence for

the first-degree felony offense that could be imposed, the trial court indicated it had

found the minimum indefinite provisions of the Reagan Tokes Law to be

unconstitutional, which was prior to the release of Delvallie, 2022-Ohio-470, 185

N.E.3d 536. The state made no objection. The trial court then indicated to Dowdell

that he would do the “agreed six-year prison term.” At sentencing, the definite

sentence of six years that was jointly recommended to the court is the sentence that

was imposed. The state now seeks to unring the bell in order to have Dowdell

sentenced to an indefinite term under the Reagan Tokes Law.

                Not only did the state forfeit its argument on appeal, but it cannot be

said that substantial rights were affected or that reversal is necessary to correct a

manifest miscarriage of justice. Additionally, in this instance, it is not in the interest

of judicial economy to remand for resentencing and a potential postconviction plea

challenge. Accordingly, I would find the state forfeited the challenge raised and
would not invoke the plain-error rule. Nonetheless, the constitutionality issues

raised were decided in Delvallie, which remains controlling law in this district.

              For these reasons and under the limited circumstances of this case, I

would affirm the judgment of the trial court and uphold the sentence that was

imposed.